Mr. Ginn testified that one of the Lovells told him that he or she had heard from her people about the money for the repairs for the car and instructed him to proceed with the repairs. It is true that the letter from Mrs. Lovell to the bank, after the repairs were made, indicates that she had no previous communication with the bank, but it is not conclusive on the subject. The evidence of Mr. Ginn was not objected to on the ground that the telegram referred to was the highest and best evidence and the testimony was not objectionable as hearsay. *Page 521 
The jury would have been authorized to find, in the absence of positive testimony that the bank did not wire Mrs. Lovell agreeing to lend her the money for the repairs, that the bank did so wire her. If it did, it consented to the repairs and would be estopped to claim the car without paying for them. Baron v.Ward, 144 Ga. 472 (supra).
All the evidence referred to in the majority opinion as indicating that the bank was disclaiming any intention to waive its lien occurred after the loan was made for the repairs, and after a misunderstanding between the parties about payment and delivery of the car. My opinion is that when the bank agreed to lend the owner the money to make the repairs, even if done after the repairs were made, and took a note for the money, it waived its title as against the repair bill. In addition to these reasons, the bank holds the proceeds of the loan as trustee for the repair men, and can not in equity and good conscience withhold the money and claim the automobile with the repairs thereon; and neither the bank nor the owner can rescind the loan after the claim is filed by the bank. It was unfortunate that the parties had difficulties in reaching a solution of the problems and that the repair men refused payment because of demands which they thought unreasonable; still, these facts do not alter the justice of the case, namely, that each party should be required to live up to its obligations required by both law and conscience.